Citation Nr: 0601555	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-21 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
enucleation of the right eye, claimed as due to VA medical 
treatment in December 2001.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran served on active duty from December 1951 to 
December 1955.

In February 2002, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
enucleation of the right eye.  The claim was denied by the 
October 2002 rating decision.  The veteran disagreed with the 
October 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2003.

The veteran and his spouse testified at a hearing before a 
Hearing Officer at the RO in March 2004.  The transcript of 
the hearing is associated with the veteran's claims folder.

A motion to advance this case on the docket due to the 
veteran's age, his status as a VA pensioner, his entitlement 
to special aid and attendance, and his severe health 
problems, was granted by the Board in October 2004.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2005).  
Later that same month, the Board remanded the case to the RO 
to obtain additional evidence and to obtain an additional 
medical opinion.  Following this action, the Appeals 
Management Center (AMC) again denied the claim in a November 
2005 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.





FINDING OF FACT

The enucleation of the veteran's right eye was the result of 
a complication of VA surgical treatment which was not 
reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks compensation under the provisions of 
38 U.S.C.A. § 1151 for enucleation of the right eye.  He 
essentially contends that such is the result of negligence on 
the part of VA physicians in conducting a routine cataract 
surgery in December 2001.  He alternatively contends that the 
enucleation of the right eye was a consequence of the surgery 
that was not reasonably foreseeable.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 2003 statement of the case (SOC) and the 
November 2005 SSOC of the pertinent law and regulations 
(including those related to § 1151 claims), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in 
August 2002, November 2003, and March 2005 which were 
specifically intended to address the requirements of the 
VCAA.  The March 20005 letter from the RO specifically 
notified the veteran that to support a claim for compensation 
under 38 U.S.C.A. § 1151, the evidence must show "that, as a 
result of VA hospitalization, medical or surgical treatment, 
examination, or training, you have . . . additional 
disability or disabilities" and "the disability was . . . 
the direct result of VA fault such as carelessness, 
negligence, lack of proper skill, or error in judgment," or 
was "not a reasonably expected result or complication of the 
VA care or treatment."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the March 
2005 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  The August 2002 VCAA letter further 
notified the veteran that VA would assist him "by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the August 2002 letter instructed the veteran 
to provide "the name or the person, agency, or company who 
has records that you think will help us decide your claim;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
October 2002.  Therefore, there is no prejudice to the 
veteran in proceeding to consider these claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA treatment records, a 
medical opinion from the veteran's private ophthalmologist, 
the report of multiple VA examinations, and various medical 
treatise evidence.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing 
before the Board if he so desired.  The veteran indicated in 
his substantive appeal that he did not want a hearing before 
the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the veteran filed his § 1151 claim in February 
2002.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

Although the record reveals the RO did not consider the 
veteran's claim under 
38 C.F.R. § 3.361, the Board finds this new regulation 
codified the existing statutory provisions of 38 U.S.C.A. § 
1151, which the RO did consider, and that the regulation is 
in no way liberalizing or significantly different from the 
statutory standard considered in the adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision. 

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

Factual background

The facts in this case are essentially undisputed.

The record reflects that the veteran underwent what was to be 
a routine cataract extraction at a VA facility on December 
2001.  Although the procedure itself was completed without 
incident, shortly thereafter the veteran developed a severe 
endophthalmitis, which laboratory study revealed was a 
Serratia marcescens infection.  The veteran was subsequently 
treated with a variety of systemic antibiotics together with 
supplemental intraocular antibiotic injections.  The veteran 
was also returned to surgery where a vitrectomy was performed 
in attempt to excise the infection.  All treatment modalities 
employed were ultimately to no avail, and the Serratia 
infection continued unabated, leaving the veteran without 
light perception in the right eye together with significant 
pain and swelling.  To prevent the spread of the infection to 
other parts of the body, and given the unresponsiveness of 
the condition to more conservative treatment measures, the 
veteran's VA physicians determined that removal of the right 
eye was indicated.  The enucleation procedure was performed 
in January 2002, little over a month after the initial 
cataract extraction.

Analysis

A number of medical opinions have been obtained regarding the 
question of whether the post-operative infection and eventual 
enucleation of the veteran's right eye was the product of 
negligence on the part of his VA caregivers.  The Board, 
however, need not decide the question of negligence.  As 
noted in the law and regulations section above, compensation 
under the provisions of 38 U.S.C.A. § 1151 is not limited to 
cases in which additional disability is caused by negligence 
or carelessness on the part of VA.  The statute also provides 
that compensation is payable where VA medical treatment 
results in additional disability that was not reasonable 
foreseeable.  Such is the situation in the instant case.

It is undisputed that but for the veteran's ill-fated 
cataract surgery, he would not have developed the serious 
infection and right eye enucleation that followed.  
The crucial question in this case, therefore, is whether this 
was a "foreseeable" consequence of VA medical treatment.

Each physician who has reviewed the case has determined that 
the Serratia infection and subsequent enucleation of the 
veteran's right eye was not a foreseeable result of a routine 
cataract extraction.  One of the veteran's VA physicians 
characterized Serratia infection as a "very rare cause" of 
endophthalmitis.  Such sentiments were echoed by the August 
2005 VA examiner who noted that such infection was "not very 
common."  The veteran's private ophthalmologist, Dr. R.R., 
also reported that the events immediately following the 
veteran's surgery were "extremely uncommon."  

Moreover, all of the medical evidence of record indicates 
that a serious Serratia infection with resulting loss of the 
eye is not a reasonably foreseeable result of a routine 
cataract extraction.  Medical treatise evidence submitted by 
the veteran indicates that endophthalmitis occurs in only one 
of every 200 hundred eye surgeries.  These articles, together 
with the remainder of the veteran's treatment records, 
suggest that the type of infection experienced by the veteran 
(i.e. Serratia marcescens) may be even rarer.  

The Board acknowledges that prior to his cataract surgery, 
the veteran signed a consent form which noted that infection 
was a potential complication of the procedure.  Such forms, 
however, are routinely provided patients prior to surgery 
largely for the purpose of avoiding potential malpractice 
claims.  These forms thus tend to be overinclusive in nature, 
listing all possible outcomes of surgery and instead of the 
much the narrower category of reasonably foreseeable risks.  
VA regulations do not indicate that inclusion of a 
consequence in a consent form renders such consequence 
"foreseeable".

The regulations, moreover, do not require that the event be 
completely unforeseeable or unimaginable for compensation 
under 38 U.S.C.A. § 1151 to be warranted.  Rather, the event 
must be one that a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment 
provided.  
See 38 C.F.R. § 3.361 (d)(2) (2005).  Given the statements 
from various physicians noted above, it appears that 
infection resulting in loss of an eye is an extremely rare 
complication of cataract surgery.  While this eventuality may 
not have been "unimaginable," it certainly was not an 
"ordinary risk of the treatment provided."  Indeed, if loss 
of the eye was a "reasonably foreseeable" risk of cataract 
surgery, it is doubtful that any patient would be willing to 
undergo the procedure, and it is equally unlikely that any 
physician would be willing to perform it.  

Under these circumstances, the Board finds that the 
enucleation of the veteran's right eye was caused by 
complication of his cataract surgery which was not reasonably 
foreseeable.  Accordingly, compensation under the provisions 
of 38 U.S.C.A. § 1151 is warranted; the benefit sought on 
appeal is granted.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
enucleation of the right eye is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


